Citation Nr: 0606426	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  01-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability, to include abdominal scarring, stomach 
problems, hernia, and left-sided nerve damage, claimed as due 
to treatment of the veteran's Crohn's disease by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


REMAND

The veteran filed his claim in December 1999.  Effective for 
claims filed on or after October 1, 1997, section 422(a) of 
Public Law 104-204, 110 Stat. 2874, 2926 (1996), amended 38 
U.S.C. 1151 to authorize an award of compensation or DIC for 
a veteran's "qualifying additional disability" or 
"qualifying death."  Under 38 U.S.C. 1151, as amended, an 
additional disability or death qualifies for compensation or 
DIC if it (1) was not the result of the veteran's willful 
misconduct; (2) was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility; and (3) was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the care, treatment, or examination, or by an 
event not reasonably foreseeable.

In this case, A VA medical opinion is warranted to address 
the medical questions set forth above.  Although the Board 
previously requested a medical opinion in this regard, the 
resulting May 2003 VA examination report is wholly 
inadequate, as it does not include discussion that 
specifically addresses the criteria for a claim under section 
1151.

Effective September 2, 2004, the final rules implementing the 
amendments to 38 U.S.C. § 1151 were published.  69 Federal 
Register 46433 (codified at 38 C.F.R. § 3.361).  The RO has 
not documented its consideration of 38 C.F.R. § 3.361 (2005), 
and this too should be accomplished on remand.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO must arrange for a physician 
with appropriate expertise to review the 
veteran's claims file and provide an 
opinion, with supporting rationale, as to 
whether the veteran has any additional 
disability as a result of VA treatment for 
his Crohn's disease.  If no additional 
disability is found, that fact must be 
stated.

If additional disability and a causal 
connection are found, the physician must 
comment and provide supporting rationale, 
on whether any additional disability was 
the result of VA carelessness, 
negligence, or similar instance of fault 
or whether such disability was an event 
that was not reasonably foreseeable.

The physician's rationale must discuss 
such factors as the veteran's condition 
immediately before and after the treatment 
in question, actual causation, whether 
there was a continuance or natural 
progress of a disease or injury, the 
degree of care involved, and the level of 
risk for the treatment provided.  The 
report prepared must be typed.

If the reviewing physician determines that 
physical examination and/or diagnostic 
testing of the veteran is necessary, such 
must be scheduled.  A typed report must be 
prepared and associated with the claims 
file.  

2.  If an examination of the veteran is 
necessary, the RO must notify the veteran 
that it is his responsibility to report 
for the above noted examination and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The RO must readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO must document its 
consideration of the September 2004 
regulatory revisions for adjudicating 
section 1151 claims.  If the decision 
remains adverse to the veteran, the RO 
must furnish him and his representative a 
Supplemental Statement of the Case and 
afford a reasonable period of time within 
which to respond thereto.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

